Citation Nr: 0430200	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  01-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease. 

2.  Entitlement to service connection for angina pectoris. 

3.  Entitlement to service connection for congestive heart 
failure. 

4.  Entitlement to service connection for hypertensive 
cardiovascular disease (hypertension). 

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

6.  Entitlement to service connection for gastroesophageal 
reflux.

7.  Entitlement to service connection for sarcoidosis cyst of 
the left adrenal gland. 

8.  Entitlement to service connection for splenic cystic 
lesion. 

9.  Entitlement to service connection for kidney cystic 
lesion. 

10.  Entitlement to service connection for organomegaly. 

11.  Entitlement to service connection for spinal cord tumor. 

12.  Entitlement to service connection for spinal injury. 

13.  Entitlement to service connection for foot drop. 

14.  Entitlement to service connection for claw foot. 

15.  Entitlement to service connection for hammertoes. 

16.  Entitlement to service connection for residuals of 
gunshot wound to the back. 

17.  Entitlement to service connection for residuals of 
gunshot wound to the left leg.   

18.  Entitlement to service connection for sphincter dysergia 
secondary to nerve damage.

19.  Entitlement to service connection for amyloidosis.

20.  Entitlement to service connection for nephritis.

21.  Entitlement to service connection for hypertension.

22.  Entitlement to service connection for endocrinopathy.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO granted service connection for POEMS syndrome with 
neurogenic bladder, renal amyloid disease, and hydronephrosis 
in November 2003, as well as for other manifestations of 
POEMS syndrome.  In a statement dated in December 2003, the 
veteran noted that the supplemental statement of the case did 
not include the issues of service connection for nephritis 
and amyloidosis, which had been included in the July 2003 
statement of the case and the appeal received in September 
2003.  Thus, these two issues remain on appeal.  The issue 
regarding nephritis will be remanded, as explained below.

The determination of the issues now before the Board on 
appeal has been complicated by the diagnosis of POEMS 
syndrome and the grant of service connection for POEMS 
syndrome with neuropathy of the right and left lower 
extremities; dermatological manifestations; neurogenic 
bladder, renal amyloid disease, and hydronephrosis; and 
hypothyroidism during the course of this appeal.  Issues 
removed from the appeal on the basis of the grant of service 
connection for these manifestations of POEMS syndrome are:  
bilateral leg rash; muscular disorder of the arms, legs, and 
back; nerve damage, claimed as peripheral neuropathy; 
neurogenic bladder; renal insufficiency; hypothyroidism; and 
renal amyloid disease.  Several other claimed disabilities 
might be removed from the appeal on the basis of the grant of 
service connection for these manifestations of POEMS syndrome 
(e.g., amyloidosis, nephritis, endocrinopathy, etc.), but 
have not been, either due to the veteran's request or because 
they have not been specifically withdrawn from appeal.

The Board notes that the veteran specifically withdrew claims 
for gum disease, tooth decay, caries, hyperlipidemia, and 
arthritis in a statement received on October 3, 2003.  In 
addition, although an appeal had been perfected from the 
denial, in November 2002, of a claim for a total disability 
evaluation on the basis of individual unemployability (TDIU) 
that had been filed in 2002, the veteran has since been 
granted a combined 100 percent schedular evaluation effective 
from May 12, 1999.  A TDIU claim is granted when the 
schedular rating is less than 100 percent.  See 38 C.F.R. 
§ 4.16.  Thus, the TDIU claim is moot and is no longer before 
the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that the veteran is receiving benefits from 
the Social Security Administration (SSA).  "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits."  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should update the veteran's VA 
treatment records contained in the 
veteran's claims folder.  Although the 
veteran has submitted copies of some VA 
medical records, it appears that the RO 
last received such records at its request 
through early July 2003.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




